UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 326 - 11th Avenue SW, Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of September 1, 2009 there were 277,359,511 shares of common stock issued and outstanding. EXPLANATORY NOTE Oilsands Quest Inc. (the “the Company”) is amending its Quarterly Report on Form 10-Q for the quarter ended July 31, 2009, filed on September 9, 2009 (the “Original Filing”) to amend and restate its consolidated financial statements for the three months ended July 31 2009. Subsequent to the issuance of the consolidated financial statements for the three months ended July 31, 2009, our management determined that there were errors in the recording of stock-based compensation expense for the three months ended July 31, 2009 and for the years ended April 30 2007, 2008 and 2009. Management concluded that the adjustment originating in the three months ended July 31, 2009 was material to the financial statements and required restatement of our consolidated financial statements. Management concluded that the adjustments originating in the years ended April 2007, 2008 and 2009 and in the three months ended July 31, 2008, the three and six months ended October 31, 2008 and the three and nine months ended January 31, 2009 were not material to the financial statements for those periods and which will be reflected as immaterial error corrections of prior period comparative financial information in its interim financial statements for the three months ended July 31, 2009 and future filings. Refer to Note 2 “Restatement of Consolidated Financial Statements” and Note 3 “Basis of Presentation” of the Unaudited Notes to Consolidated Financial Statements for further discussion of the restatement and the immaterial error corrections As a result, the Company incorrectly presented the Company’s consolidated balance sheets as of July 31, 2009, Consolidated Statements of Operations, Cash Flows and Stockholders’ Equity and Comprehensive Income for the three months ended July 31, 2009 and is correcting such presentation in this Form 10-Q/A.Note 2 in the notes to the consolidated financial statements included herein provides a reconciliation of amounts previously reported to those shown herein. For the convenience of the reader, this Form 10-Q/A sets forth the Original Filing in its entirety.The Company has not modified or updated the disclosure presented in this Form 10-Q/A, except as required to reflect the effects of the restatement discussed above.Accordingly, this Form 10-Q/A does not reflect events occurring after the Original Filing or modify or update those disclosures affected by subsequent events. The following items have been amended as a result of the restatement: Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 4.Controls and Procedures Our Chief Executive Officer and Chief Financial Officer have also reissued the certifications required by Sections 302 and 906 of the Sarbanes Oxley Act. 2 OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED JULY 31, 2009 Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of July 31, 2009 and April 30, 2009 5 Unaudited Consolidated Statements of Operations for the Three Months Ended July 31, 2009 and 2008 and for the Period from Inception on April 3, 1998 to July 31, 2009 6 Unaudited Consolidated Statements of Stockholders’ Equity for the Three Months Ended July 31, 2009 and 2008 7 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended July 31, 2009 and 2008 and for the Period from Inception on April 3, 1998 to July 31, 2009 8 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended July 31, 2009 and 2008 and for the Period from Inception on April 3, 1998 to July 31, 2009 9 Unaudited Notes to Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part IIOther Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 3 Cautionary Statement about Forward-Looking Statements This Quarterly Report on Form 10-Q includes certain statements that may be deemed to be “forward-looking statements.” All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements. Such forward-looking statements include discussion of such matters as: — the amount and nature of future capital, development and exploration expenditures; — the timing of exploration activities; — business strategies and development of our business plan and drilling programs; and — potential reservoir recovery optimization processes. Forward-looking statements are statements other than relating to historical fact and are frequently characterized by words such as “plan”, “expect”, “project”, “intend”, “believe”, “anticipate”, “estimate”, “potential”, “prospective” and other similar words or statements that certain events or conditions “may” “will” or “could” occur. Forward-looking statements such as references to Oilsands Quest’s drilling program, geophysical programs, reservoir field testing and analysis program, preliminary engineering and economic assessment program for a first commercial project, and the timing of such programs are based on the opinions and estimates of management and the company’s independent evaluators at the date the statements are made, and are subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those anticipated in the forward-looking statements, which include but are not limited to risks inherent in the oil sands industry, regulatory and economic risks, lack of infrastructure in the region in which the company’s resources are located and risks associated with the company’s ability to implement its business plan. Oilsands Quest undertakes no obligation to update forward-looking information if circumstances or management’s estimates or opinions should change, except as required by law. The reader is cautioned not to place undue reliance on forward-looking statements. 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) July 31, 2009 April 30, 2009 (as restated) ASSETS Current Assets: Cash and cash equivalents $ 44,000,040 $ 6,986,099 Accounts receivable 302,859 3,616,793 Short-term investments 12,140,871 25,208,748 Prepaid expenses 707,332 337,099 Available for sale equity securities 50,053 60,307 Total Current Assets 57,201,155 36,209,046 Property and Equipment (note 4) 440,973,219 398,975,468 Total Assets $ 498,174,374 $ 435,184,514 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable (note 12) $ 908,721 $ 3,463,642 Accrued liabilities 5,296,268 5,603,779 Flow-through share premium liability 721,004 749,287 Total Current Liabilities 6,925,993 9,816,708 Deferred Taxes 70,644,375 65,651,035 Asset Retirement Obligation (note 5) 2,951,596 2,621,439 Stockholders’ Equity Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 7) 1 1 Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 276,654,511 and 241,559,549 shares outstanding at July 31, 2009 and April 30, 2009 respectively (notes 8, 9 and 10) 276,654 241,559 Additional Paid-in Capital 743,099,134 713,573,848 Deficit Accumulated During Development Stage (335,496,393) (330,699,364) Accumulated Other Comprehensive Income (Loss) 9,773,014 (26,020,712) Total Stockholders’ Equity 417,652,410 357,095,332 Total Liabilities and Stockholders’ Equity $ 498,174,374 $ 435,184,514 Subsequent events (note See Notes to Unaudited Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended July 31, From Inception on April3,1998 through to 2009 2008 July 31,2009 (as restated) (as restated) Expenses Exploration costs $ 3,614,359 $ 10,472,742 $ 209,871,368 General and administrative Corporate 3,798,450 2,855,016 44,830,625 Stock-based compensation (note 9) 1,735,797 3,763,772 142,961,873 Foreign exchange (gain) loss (3,243,691) 782,690 1,296,231 Depreciation and accretion 448,416 317,726 3,452,735 6,353,331 18,191,946 402,412,832 Other Items Interest and other income (58,764) (429,278) (6,357,434) Loss before deferredincome tax benefit 6,294,567 17,762,668 396,055,398 Deferred income tax benefit (1,497,538) (3,444,370) (52,864,751) Net loss 4,797,029 14,318,298 343,190,647 Net loss attributable to noncontrollinginterest - - (7,694,254) Net loss attributable to common stockholders $ 4,797,029 $ 14,318,298 $ 335,496,393 Net loss attributable to common stockholders per share $ (0.02) $ (0.06) Weighted average number of common stock outstanding 297,811,710 252,061,213 See Notes to Unaudited Consolidated Financial Statements 6 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (Unaudited) Common Stock Preferred Stock Additional Paid in Accumulated Other Comprehensive Income Deficit Accumulated During the Development Total Stockholders’ Shares Par Value Shares Par Value Capital (Loss) Stage Equity Balance, April30,2009 241,559,549 $ 241,559 1 $ 1 $ 713,573,848 $ (26,020,712) (330,699,364) $ 357,095,332 Common stock and warrants issued for: Cash 35,075,000 35,075 - 29,778,675 - - 29,813,750 Stock option exercises 19,962 20 - 16,149 - - 16,169 Stock-based compensation, as restated - - - 1,735,797 - - 1,735,797 Share issue costs - - - (2,005,335) - - (2,005,335) Other comprehensive income Foreign exchange gain on translation - 35,793,726 - 35,793,726 Net loss, as restated - (4,797,029) (4,797,029) Balance, July31,2009, as restated 276,654,511 $ 276,654 1 $ 1 $ 743,099,134 $ 9,773,014 $ (335,496,393) $ 417,652,410 Balance, April30,2008 213,861,958 $ 213,862 1 $ 1 $ 604,322,495 $ 36,732,367 $ (241,502,206 ) $ 399,766,519 Common stock issued for: Cash 12,976,761 12,977 - - 54,489,420 - - 54,502,397 Property 640,000 640 - - 3,717,760 - - 3,718,400 Stock option exercises 35,000 35 - - 165,115 - - 165,150 Exchange of OQI Sask Exchangeable Shares 1,190,250 1,190 - - (1,190) - - - Stock-based compensation - 3,763,772 - - 3,763,772 Share issue costs - (1,270,248) - - (1,270,248) OQI Sask options exercises - 1,250,495 - - 1,250,495 Other comprehensive income Transfer of unrealized loss on available for sale securities - 141,970 - 141,970 Foreign exchange loss on translation - (5,864,955) - (5,864,955) Net loss - (14,318,298) (14,318,298) Balance, July31,2008 228,703,969 $ 228,704 1 $ 1 $ 666,437,619 $ 31,009,382 $ (255,820,504) $ 441,855,202 See Notes to Unaudited Consolidated Financial Statements. 7 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Comprehensive Income (Loss) Three Months Ended July 31, From Inception on April 3, 1998 through to 2009 2008 July 31, 2009 (as restated) (as restated) Net loss $ (4,797,029) $ (14,318,298) $ (343,190,647) Unrealized loss on available for sale securities - - (167,631) Transfer of unrealized loss on available for sale securities - 141,970 167,631 Foreign exchange gain(loss) on translation 35,793,726 (5,864,955) 9,773,014 Comprehensive income (loss) $ 30,996,697 $ (20,041,283) $ (333,417,633) Comprehensive loss attributable to noncontrolling interest - - 7,694,254 Comprehensive income (loss) attributable to common stockholders $ 30,996,697 $ (20,041,283) $ (325,723,379) See Notes to Unaudited Consolidated Financial Statements 8 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Three Months Ended July 31, From Inception on April3,1998 through to July31,2009 2009 2008 (as restated) (as restated) Operating Activities Net loss $ (4,797,029) $ (14,318,298) $ (343,190,647) Non-cash adjustments to net loss Stock-based compensation 1,735,797 3,763,772 142,961,873 Deferred income tax benefit (1,497,538) (3,444,370) (52,864,751) Depreciation and accretion 448,416 317,726 3,452,735 Asset retirement cost expense - - 1,067,715 Other non-cash items 10,255 234,773 1,249,538 Changes in Non-Cash Working Capital Accounts receivable and prepaid expenses 3,157,979 1,843,316 (186,361) Accounts payable and accrued liabilities (3,453,587) (5,180,826) 9,953,632 Cash Used in Operating Activities (4,395,707) (16,783,907) (237,556,266) Investing Activities Property and equipment expenditures (440,425) (4,582,176) (79,854,030) Short-term investment 13,067,877 (13,580,041) (12,140,871) Other investments - - (548,048) Cash Used in Investing Activities 12,627,452 (18,162,217) (92,542,949) Financing Activities Issuance of shares for cash 27,824,584 53,397,299 355,385,992 Shares issued on exercise of OQI Sask options and warrants - 1,250,495 4,176,336 Shares issued by OQI Sask to non-controlling interests - - 7,663,666 Convertible debentures - - 8,384,496 Cash Provided by Financing Activities 27,824,584 54,647,794 375,610,490 Inflow of Cash and Cash Equivalents 36,056,329 19,701,670 45,511,275 Effects of exchange rate changes on cash and cash equivalents 957,612 (74,249) (1,511,235) Cash and Cash Equivalents, Beginning of Period 6,986,099 26,498,038 - Cash and Cash Equivalents, End of Period $ 44,000,040 $ 46,125,459 $ 44,000,040 Non-Cash Financing Activities Common stock issued for properties $ - $ 3,718,400 $ 10,848,342 Warrants granted on purchase of properties $ - $ - $ 1,763,929 Common stock issued for services $ - $ - $ 10,504,594 Common stock issued for debt settlement $ - $ - $ 28,401,029 See Notes to Unaudited Consolidated Financial Statements 9 OILSANDS QUEST INC. (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS Oilsands
